DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-7 are objected to because of the following informalities:  
In claim 1, --,-- should be deleted from lines 9 and 13.
In claim 2, --,-- should be deleted from lines 3, 5, 6, and 9.
In claim 4, --,-- should be deleted from lines 4 and 7.
Claims 3 and 5-7 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107257948 to Lu et al [hereinafter Lu] (see the attached translation).
Referring to claim 1, Lu discloses an on-chip temperature sensor for generating a digital output signal (Di) representing a temperature value of a semiconductor (figures 1, 3), the sensor comprising:
a proportional to absolute temperature (PTAT) buffer (circuit) (paragraphs 2-3 of “detailed description” on pages 3-4) for alternately generating a first voltage signal (VD1) representing a voltage across a first node of the PTAT buffer and a second voltage signal (VD2) representing a voltage across a second node of the PTAT buffer (figure 3; paragraphs 10-16, 18, and 21 of “detailed description” on pages 5-7);
an analog to digital (A/D) converter (circuitry in 112) coupled to the PTAT buffer for converting the first voltage signal (VD1) to a first digital voltage signal and for converting the second voltage signal (VD2) to a second digital voltage signal (converts the voltage signals into the digital domain) (paragraphs 18-21 of “detailed description” on page 6); and
a digital output generating block (circuitry in 112) for receiving the first digital voltage signal and the second digital voltage signal, and comparing a difference between the first digital voltage signal and the second digital voltage signal with a digital voltage reference signal (VR1, VR2 are converted into the digital domain) to generate the digital output signal (Di) (paragraphs 19-21 of “detailed description” on page 6).
With respect to the recitation in the preamble that the semiconductor is a Complementary Metal Oxide Semiconductor (CMOS), the recitation the semiconductor is a CMOS is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Referring to claim 5, the digital voltage reference signal of Lu is considered to be generated using a one-time calibration mode because it is not regulated by any signal, e.g., feedback signal) (figure 1).

Referring to claim 8, Lu discloses a method for generating a digital output signal (Di) representing a temperature value of a semiconductor (figures 1, 3), the method comprising: 
alternately generating a first voltage signal (VD1) representing a voltage across a first node and a second voltage signal (VD2) representing a voltage across a second node (figure 3; paragraphs 10-16, 18, and 21 of “detailed description” on pages 5-7);
converting the first voltage signal to a first digital voltage signal and converting the second voltage signal to a second digital voltage signal (converts the voltage signals into the digital domain) (paragraphs 18-21 of “detailed description” on page 6); and 
comparing a difference between the first digital voltage signal and the second digital voltage signal with a digital voltage reference signal to generate the digital output signal (VR1, VR2 are converted into the digital domain) to generate the digital output signal (Di) (paragraphs 19-21 of “detailed description” on page 6).
With respect to the recitation in the preamble that the semiconductor is a Complementary Metal Oxide Semiconductor (CMOS), the recitation the semiconductor is a CMOS is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Referring to claim 12, the digital voltage reference signal of Lu is considered to be generated using a one-time calibration mode because it is not regulated by any signal, e.g., feedback signal) (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu.
Referring to claim 2, Lu discloses a sensor having all of the limitations of claim 2, as stated above with respect to claim 1, and further discloses that the PTAT buffer comprises a first bipolar junction transistor (BJT) (e.g., Q1) coupled between ground and a reference current (I1) generated by a band gap circuit; a second BJT (e.g., Q2) coupled between the reference current and ground (paragraphs 10 and 11 of “detailed description” on page 5); and a switch (108) coupled between the reference current and the first BJT; wherein when the switch is closed in one direction, the PTAT buffer outputs the first voltage signal (VD1), the switch (108) is coupled between the reference current and the second BJT, and when the switch is closed in another direction, the PTAT buffer outputs the second voltage signal. Lu further discloses that the PTAT buffer can comprise different types of circuitry for the BJTs to generate the first voltage signal and the second voltage signal (paragraphs 10, 11, and 14-16 of “detailed description” on page 5).

Lu does not disclose the switch being a first switch coupled between the reference current and the first BJT, wherein when the first switch is closed, the PTAT buffer outputs the first voltage signal; and a second switch coupled between the reference current and the second BJT, wherein when the second switch is closed, the PTAT buffer outputs the second voltage signal.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu by making the switch be a first switch coupled between the reference current and the first BJT, wherein when the first switch is closed, the PTAT buffer outputs the first voltage signal; and a second switch coupled between the reference current and the second BJT, wherein when the second switch is closed, the PTAT buffer outputs the second voltage signal since Lu discloses that the PTAT buffer can comprise different types of circuitry for the BJTs to generate the first voltage signal and the second voltage signal; and the particular type of circuitry for the PTAT buffer claimed by applicant, i.e., the switch being a first switch coupled between the reference current and the first BJT, wherein when the first switch is closed, the PTAT buffer outputs the first voltage signal; and a second switch coupled between the reference current and the second BJT, wherein when the second switch is closed, the PTAT buffer outputs the second voltage signal, is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular circuitry claimed by applicant is considered to be the use of numerous and alternate circuitry that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide a circuit for outputting the first voltage signal and the second voltage signal as already suggested by Lu.

Referring to claim 3, Lu discloses a sensor having all of the limitations of claim 3, as stated above with respect to claim 2, and further discloses that the digital output generating block (in 112) (in the digital domain) receives the first digital voltage signal at a first time, receives the second digital voltage signal at a second time, determines a difference between the first digital voltage signal and the second digital voltage signal to generate a resultant digital signal, and compares the resultant digital signal with the digital voltage reference signal to generate the digital output signal (Di) (paragraphs 15-17 and 19-21 of “detailed description” on pages 5-6).

Referring to claim 9, Lu discloses a method having all of the limitations of claim 9, as stated above with respect to claim 8, and further discloses the step of alternately generating the first voltage signal (VD1) and the second voltage signal (VD2) comprising providing a switch (108) coupled to a first bipolar junction transistor (BJT) (e.g., Q1); wherein the switch is coupled to a second BJT (e.g., Q2); closing the switch in different directions to generate the first voltage signal corresponding to a voltage across the first BUT and to generate the second voltage signal corresponding to a voltage across the second BJT. Lu further discloses that the PTAT buffer can comprise different types of circuitry for the BJTs to generate the first voltage signal and the second voltage signal (paragraphs 10, 11, and 14-16 of “detailed description” on page 5).
Lu does not disclose the switch comprising a first switch coupled to the first bipolar junction transistor (BJT), and a second switch coupled to a second BJT; closing the first switch and opening the second switch to generate the first voltage signal corresponding to a voltage across the first BUT; and closing the second switch and opening the first switch to generate the second voltage signal corresponding to a voltage across the second BJT.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu by making the switch comprise a first switch coupled to the first bipolar junction transistor (BJT), and a second switch coupled to a second BJT; closing the first switch and opening the second switch to generate the first voltage signal corresponding to a voltage across the first BUT; and closing the second switch and opening the first switch to generate the second voltage signal corresponding to a voltage across the second BJT since Lu discloses that the PTAT buffer can comprise different types of circuitry for the BJTs to generate the first voltage signal and the second voltage signal; and the particular type of circuitry for the PTAT buffer claimed by applicant, i.e., the switch comprising a first switch coupled to the first bipolar junction transistor (BJT), and a second switch coupled to a second BJT; closing the first switch and opening the second switch to generate the first voltage signal corresponding to a voltage across the first BUT; and closing the second switch and opening the first switch to generate the second voltage signal corresponding to a voltage across the second BJT, is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular circuitry claimed by applicant is considered to be the use of numerous and alternate circuitry that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide a circuit for outputting the first voltage signal and the second voltage signal as already suggested by Lu.

Referring to claim 10, Lu discloses a method having all of the limitations of claim 10, as stated above with respect to claim 9, and further discloses that the step of comparing a difference between the first digital voltage signal and the second digital voltage signal with a digital voltage reference signal comprises receiving the first digital voltage signal at a first time; receiving the second digital voltage signal at a second time; determining a difference between the first digital voltage signal and the second digital voltage signal to generate a resultant digital signal; and comparing the resultant digital signal with the digital voltage reference signal to generate the digital output signal (Di) (paragraphs 15-17 and 19-21 of “detailed description” on pages 5-6).

Allowable Subject Matter
Claims 4, 6, 7, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the corresponding objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An on-chip temperature sensor for generating a digital output signal representing a temperature value of a CMOS, wherein the digital output generating block comprises a first adder, for receiving the first digital voltage signal and the second digital voltage signal and generating the resultant digital signal; and a second adder, for adding the resultant digital signal to the digital voltage reference signal to generate the digital output signal (claim 4); and  the sensor further comprising a gain stage coupled between the PTAT buffer and the A/D converter for alternately receiving the first voltage signal and the second voltage signal, and amplifying the first voltage signal and the second voltage signal before they are input to the A/D converter (claim 6).
A method for generating a digital output signal representing a temperature value of a semiconductor, wherein the step of determining a difference between the first digital voltage signal and the second digital voltage signal comprises adding the first digital voltage signal and the second digital voltage signal to generate the resultant digital signal; and the step of comparing the resultant digital signal with the digital voltage reference signal comprises adding the resultant digital signal to the digital voltage reference signal to generate the digital output signal (claim 11); and the method further comprising amplifying the first voltage signal and the second voltage signal before they are respectively converted to the first digital voltage signal and the second digital voltage signal  (claim 13).

Conclusion
The references made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure by disclosing a digital temperature sensor, but do not disclose the allowable subject mater stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
6/15/22